Citation Nr: 1334769	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  09-25 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral pes cavus with hammer toes and callouses. 

2. Entitlement to service connection for a foot condition, to include plantar fasciitis and bilateral pes cavus with hammer toes and callouses.  

3.  Entitlement to an initial disability rating in excess of 30 percent for intervertebral disc syndrome with arthritis of the cervical spine (cervical spine disability).

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sadia Sorathia, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO).  In that rating action, the RO granted service connection for cervical spine disability and assigned a noncompensable rating, effective May 16, 2006.  The RO also denied the Veteran's petition to reopen his claim for service connection for a foot condition, diagnosed as pes cavus with hammer toes and callouses.    

In June 2009 the RO increased the evaluation of the Veteran's cervical spine disability to 30 percent, effective May 16, 2006, and granting service connection for a surgical scar and radiculopathy secondary to the service-connected cervical spine disorder.  

In regard to the Veteran's claims for foot conditions, the Board notes that the August 1968 RO decision denied entitlement to service connection for a foot condition, specified as pes cavus with hammer toes and callouses.  Although the RO received a new claim for entitlement to service connection for plantar fasciitis in May 2006, as well as the Veteran's petition to reopen his claim for service connection for a foot condition in June 2006, the RO adjudicated those issues together as entitlement to service connection for "pes cavus with hammer toes and callouses (claimed as plantar fasciitis)" in July 2007 and determined that the Veteran did not submit new and material evidence.  Based on this procedural history and in order to not prejudice the Veteran, the decision below regarding new and material evidence is limited to discussion of the prior claim for service connection for pes cavus with hammer toes and callouses, but as the Board reopens that claim, it has recharacterized the issue on appeal as entitlement to service connection for a foot condition, to include plantar fasciitis and bilateral pes cavus with hammer toes and callouses.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009); see also Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  

The Veteran, in the July 2009 VA Form 9, claimed entitlement to an effective date prior to May 16, 2006, for the grant of service-connection for the cervical spine disability.  As he specifically disagreed with the effective date assigned in the June 2009 rating decision, his statement qualifies as a NOD.  38 C.F.R. § 20.201 (2013).  The RO responded with a December 2010 SOC denying an earlier effective date.  However, as the Veteran did not submit a VA Form 9, or otherwise perfect his appeal of that issue, and it was not certified by the RO as on appeal to the Board, it is not before the Board.  38 C.F.R. § 20.200 (2013).  

The Veteran also has contended that his neck, back, and foot conditions prevent him from being able to work fulltime and, in a February 2008 rating decision, the RO denied entitlement to a TDIU.  Although the Veteran did not specifically appeal that denial, he has continued to contend that he is not able to work fulltime because of those conditions.  See March 2008 lay statement.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part of an initial rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 477 (2009).  In light of Rice and the March 2008 lay statement, the issue of entitlement to TDIU is part of the current appeal.    

Although, the Veteran had requested to appear before a member of the Board in a videoconference hearing in July 2009, he withdrew his hearing request in September 2011.  The Veteran's hearing request is considered withdrawn.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  A review of the virtual file revealed an informal hearing presentation submitted in September 2013.  

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the Veteran's claim for service connection for pes cavus with hammer toes and callouses.  However, as addressed in the REMAND portion of the decision below, further development is required prior to adjudication of the other issues on appeal.  These issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.   


FINDINGS OF FACT

1. An August 1968 RO decision denied the Veteran's claim of entitlement to service connection for pes cavus with hammer toes and callouses; in an April 1975 rating decision, the RO declined to reopen the claim for service connection for pes cavus with hammer toes and callouses.  In April 1975 the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final. 

2.  The evidence received since the April 1975 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim of service connection for pes cavus with hammer toes and callouses.   


CONCLUSIONS OF LAW

1. The April 1975 RO decision that denied the petition to reopen the claim for service connection for pes cavus with hammer toes and callouses is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2. Evidence received since the April 1975 RO decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's bilateral pes cavus with hammer toes and callouses claim and remands it for further development.  As such, no discussion of VA's duty to notify and assist is necessary. 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
 
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).   

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for bilateral pes cavus with hammer toes and callouses.  

By way of background, the Veteran was discharged from service in May 1968 after it was determined that the Veteran had a congenital abnormality of the feet that preexisted service.  He filed a claim of service connection for a foot condition in May 1968.  After considering available service treatment records, post-service treatment records, and a VA examination, the RO, in August 1968, denied the Veteran's claim for a foot condition, specified as pes cavus with hammer toes and callouses, as there was no evidence that the Veteran's preexisting foot condition was aggravated by service.  

The Veteran later submitted a lay statement regarding the severity of his foot condition in July 1973 and the RO determined that no new and material evidence was submitted to reopen the Veteran's claim in August 1973.  In February 1975, the Veteran submitted an additional claim for service connection for a foot condition, as well as additional private treatment records.  Thereafter, an April 1975 rating decision confirmed and continued the previous denial of service connection as no new and material evidence was submitted.  Later in April 1975, VA received additional treatment records and the RO again issued a rating decision declining to reopen the claim.  The April 22, 1975 rating decision is final as the Veteran did not express disagreement with the decision nor was new and material evidence physically received by VA within one year of the rating action.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.201, 20.1105 (2013); Buie, 24 Vet. App. at 251-52.  

Evidence obtained since April 1975 includes several lay statements from the Veteran and his wife, as well as private treatment records, discussing the severity, worsening, and treatment of the foot condition.  In a May 2007 statement, the Veteran contended that he had trouble working fulltime, in part due to his foot condition, and that his foot condition had aggravated his service-connected cervical spine condition.  A July 2007 RO decision confirmed and continued the previous denial of service connection.  His wife then submitted a January 2008 lay statement that the Veteran's daily activity was "very limited."  In March 2008, the Veteran stated that his foot condition was "genetic" and had been aggravated by "marching" in service and in July 2009, the Veteran stated that he "worked every day with bad feet" while in service, which is competent evidence of worsening, see Falzone v. Brown, 8 Vet. App. 398 (1995), which the Board must presumed credible for the purposes of reopening.  Justus.  The Veteran also submitted private treatment records for foot deformities and plantar warts from 1985.  A June 2009 SOC determined that new and material evidence was not submitted to reopen the claim for service connection.  The July 2007 rating decision did not become final as the Veteran submitted a December 2007 notice of disagreement.    

The Board finds the newly submitted evidence to be new and material, within the meaning of 38 C.F.R. § 3.156(a), and the service connection claim is reopened.  See Shade, 24 Vet. App. at 117.  The evidence received since the prior final denial is new in that it was not previously of record.  The newly submitted evidence is material as it contains competent evidence of a worsening of the disability and an link to service, specifically as to the nature and progression of his foot disability during service.  These statements are not merely cumulative or redundant as they relate to an unestablished fact necessary to substantiate the claim of service connection.  Therefore, the additional evidence submitted is new and material, and the claim is reopened. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes cavus with hammer toes and callouses; to this extent only, the claim is granted.  


REMAND

In regard to the Veteran's cervical spine, the Veteran, through his representative in December 2010 and September 2013, asserted that he was entitled to a higher rating for the cervical spine.  The most recent VA spine examination was performed in August 2007, more than six years ago and the Veteran's subsequent lay statements reflect worsening.  Accordingly, this matter is remanded to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent, and severity of his spine disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995); 60 Fed. Reg. 43, 186 (1995).  

As to his claim of service connection for a foot condition, the service entrance examination shows that his feet were found to be normal.  Further, he has submitted additional evidence as to the in-service progression of his foot disabilities.  As service records document a foot disability and the Veteran has submitted evidence of a current disability, an examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).      

The Veteran has filed an informal claim of service connection for back disability.  See June 2006 claim; March 2008 lay statement.  As the Veteran contended that his spine, back, and foot disabilities have rendered him unable to work fulltime, the Board observes that his claim for a TDIU is inextricably intertwined with the remanded claims for service connection for a foot disability and cervical spine disability rating and his pending, unadjudicated back disability claim.  However, as the Veteran's appeal is being remanded for multiple medical opinions, the examiner must also render opinions as to whether he is unable to secure or follow a substantially gainful occupation as a result of his claimed medical disabilities.  Thus, a decision by the Board on the Veteran's claim for a TDIU would, at this point, be premature.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).      

The Board also observes that pertinent records remain outstanding.  The claims file reflects that the Veteran has received private treatment for his spinal or foot conditions from Dr. Gordon, Dr. Christian, Dr. Poss, Dr. Heller, West Virginia University Hospital, Winchester Memorial Hospital, and St. Joseph Hospital (now Trinity Hospital).  The RO/AMC must provide the Veteran with authorizations for the release of any pertinent private records and associate any available records with the claims file before further appellate review.  The RO/AMC also must take appropriate steps to gather any outstanding VA treatment records, as the Veteran reported treatment in a VAMC in Huntington, West Virginia. 

Finally, the Veteran, in a December 2007 statement, indicated a 100 percent Social Security Administration (SSA) disability rating, in part for his service-connected neck disorder, but no SSA records appear in the file.  Such records are pertinent to the Veteran's claim for a higher initial rating and should be associated with the claims file.  See Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).  

Finally, the Board notes that unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor). 

Accordingly, the case is REMANDED for the following action:

1. Gather any outstanding records of VA treatment and associate them with the record.  Specifically check for records from Huntington, West Virginia and VA facilities in Georgia as the Veteran currently resides in Georgia.  If no additional records are available, include documentation of the unavailability in the claims file. 

2. Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file, to include, but not limited to: records from Dr. Gordon, Dr. Christian, Dr. Poss, Dr. Heller, West Virginia University Hospital, Winchester Memorial Hospital, and St. Joseph Hospital (now Trinity Hospital).  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

3. Request from the SSA copies of any SSA disability benefit determinations as well as copies of the medical records on which such determinations were based.  If the records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such.  

4. Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service foot problems as well as the nature, extent, and severity of his cervical spine disability and upper extremity radiculopathy and the impact of these disabilities on his ability to secure or follow a substantially gainful occupation.  He should be provided an appropriate amount of time to submit this evidence.  

5. After associating any pertinent, outstanding records with the claims file, schedule the Veteran for a VA examination to evaluate the severity of his cervical spine disorder and any associated neurological impairment.  The claims file must be made available to and reviewed by the examiner.  The examiner should identify all neurological pathology found to be present and determine the nature, extent, frequency, and severity of any such impairment.  All findings should be set forth in the examination report.  

All appropriate tests should be conducted, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's cervical spine, i.e., the extent of his pain-free motion. 

In addition, if possible, the examiner should state whether the cervical spine disabilities have been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

The examiner must also discuss the extent and severity of the radiculopathy of the left and/or right upper extremity.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

6. The Veteran should also be scheduled for an appropriate VA examination to determine the nature, extent, onset, and etiology of any foot disability and back disability found to be present.  All foot and back disability found to be present should be diagnosed, including but not limiting, plantar fasciitis and bilateral pes cavus with hammer toes and callouses.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should state the likelihood that any foot disability found to be present existed prior to service.  If the examiner concludes that the foot disability found to be present existed prior to service, the examiner should indicate the likelihood that the disability worsened during service.  If the examiner diagnoses the Veteran as having a foot disability that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.  

As to the Veteran's back disability the examiner must opine as to whether it is at least as likely as not that the disability is related to or had its onset in service.

The examiner must also opine as to whether it is at least as likely as not that the back disability was caused or aggravated by his foot disability.

In offering each of these opinions, the examiner should specifically acknowledge and comment on the Veteran's competent report of recurrent symptoms of the foot disability/disabilities since service.  

The rationale for all opinions expressed should be set forth in a legible report.  

If the examiner finds that he or she is unable to provide any portion of the requested opinion without resorting to speculation, he or she should give the reasons and bases for this determination and identify any outstanding evidence that may enable him or her to provide the requested opinion. 

7.  Have the Veteran undergo an appropriate VA examination, to be conducted, if possible, by a VA vocational specialist, to determine the impact of her service-connected disabilities on her ability to work. 
	
The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must also review all records in Virtual VA, and specifically state the date of the last record reviewed in Virtual VA. 

After reviewing the record and conducting any necessary tests, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, in the aggregate, render him unable to secure or follow a substantially gainful occupation.

8.  Adjudicate the Veteran's claim of service connection for back disability and thereafter adjudicate the merits of his foot disability claim as well as his claim for a higher rating for cervical spine disability.  Thereafter adjudicate the Veteran's entitlement to a TDIU.  If the claims are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


